Citation Nr: 1639344	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-10 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as due to herbicide, asbestos or other chemical exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.   

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of those proceedings is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with COPD and contends that the condition is due to his military service.  Specifically, the Veteran contends that in the course of his duties as an engine mechanic aboard the USS Current and USS St. Francis River that he was exposed to asbestos, Agent Orange, diesel fumes and possibly other chemicals or contaminants.  

Service treatment records do not show complaints, diagnosis or treatment for a pulmonary condition during service.  However, the Veteran's service records indicate a highly likely exposure to asbestos, Agent Orange and diesel fumes given the Veteran's military occupational specialty (MOS) and the location and duties of the ships he served aboard during active duty.  As such, an examination is necessary in order to determine whether the Veteran's current pulmonary condition is otherwise related to service.  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Any identified relevant medical records currently outstanding should also be obtained if possible.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service chemical exposure and pulmonary symptomatology.  The Veteran should also be allowed the opportunity to identify any relevant outstanding treatment records and provide appropriate releases.  For any records identified, VA should undertake appropriate effort to obtain them.

The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

2.  Then schedule the Veteran for an examination by an appropriate VA medical professional in order to assess the Veteran's current pulmonary condition and to determine whether it is at least as likely as not that any such condition is related to or had its onset during service.

a. The examiner should specifically note the Veteran's current pulmonary diagnosis as well as any pulmonary diagnoses since July 2012, to include COPD.

b. For any identified condition the examiner should opine as to whether the condition has been present since service or whether the condition could be resultant from asbestos exposure, herbicide exposure or diesel exhaust inhalation, either separately or in conjunction. 

The examiner should review the Veteran's claims file, conduct any necessary testing, and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

3.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

